BLUE, Acting Chief Judge.
Carolyn A. Sibley appeals her convictions and sentences for two drug-related offenses. We reject her challenge to the trial court’s denial of her motion to suppress. We also reject her challenge to certain conditions of probation. Accordingly, we affirm her convictions and sentences. However, we remand with directions to the trial court to correct the order of probation to reflect that Ms. Sibley entered a plea of no contest. Ms. Sibley’s presence is not required.
*629Convictions and sentences affirmed; remanded for correction of clerical error.
FULMER, J., and MALONEY, DENNIS P., Associate Judge, concur.